Title: From James Madison to James Madison, Sr., 27 May 1787
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Philada. May 27th. 1787.
We have been here for some time suffering a daily disappointment from the failure of the deputies to assemble for the Convention. Seven States were not made up till the day before yesterday. Our intelligence from N. York promises an addition of three more by tomorrow. General Washington was unanimously called to the Chair & has accepted it. It is impossible as yet to form a judgment of the result of this experiment. Every reflecting man becomes daily more alarmed at our situation. The unwise and wicked proceedings of the Governments of some States, and the unruly temper of the people of others, must if persevered in soon produce some new scenes among us.
My inquiries concerning the iron do not promise any supply from the quarter you wished it. Nor do I find the advantage which formerly existed in sending the other articles. The late regulations of Trade here & in Virginia, particularly the Act of the latter requiring the Cargoes destined to Fredg. &c. to be deposited in the first instance at ports below, are obstructions to the intercourse. Tobacco however of the first quality may be sent hither to advantage. Old Tobo. of this description will command six dollars. Mine which has arrived safe being new will not I fear fetch me more than 32/. Virga. currency.
Mr. William Strother who was lately here gave me the first information of the event of the election. I was not more concerned than surprised at the rejection of Majr. Moore. I am unable utterly to account for so sudden & great a change in the disposition of the people towards him. False reports occur as the most probable cause.
I have enjoyed good health since I left Virginia and learnt with much pleasure from Mr. Strother that he had heard nothing otherwise with respect to my friends in general in Orange. Remember me affectionately to my mother & the rest of the family and accept of the dutiful regards of your Son
Js. Madison Jr.
